             Case 1:19-cv-04896-AJN Document 1 Filed 05/24/19 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------X
ES IT SOLUTIONS LLC d/b/a ZAELAB,

                          Plaintiff,

        -against-                                                    19-cv-4986

THE DENTISTS SUPPLY COMPANY,

                          Defendant.
----------------------------------------------------------------X

        Plaintiff ES IT Solutions LLC d/b/a Zaelab (Plaintiff or “Zaelab”), by and through its

counsel, Solomon & Cramer LLP, for its Complaint against defendant The Dentists Supply

Company (Defendant or “TDSC”), alleges as follows:

                                              INTRODUCTION

        1.       This is an action for damages based on TDSC’s failure to pay Zaelab for services

rendered pursuant to a Professional Services Agreement. TDSC owes but has failed to pay

Zaelab $171,881.01.

                                       JURISDICTION AND VENUE

        2.       This Court has diversity subject matter jurisdiction under 28 U.S.C. § 1332.

Plaintiff is a New York limited liability company consisting of a single member, who is a citizen

of Connecticut. Defendant is a citizen of California because it is a California corporation with its

principal place of business in California. The matter in controversy exceeds, exclusive of

interests and costs, the sum of seventy-five thousand dollars.

        3.       This Court has personal jurisdiction over Defendant because it agreed, by written

contract, to submit to the exclusive jurisdiction of the state and federal courts located in New

York.
            Case 1:19-cv-04896-AJN Document 1 Filed 05/24/19 Page 2 of 4




       4.      Venue is proper because Defendant consented to personal jurisdiction to all

federal and state courts located in New York.

                                           PARTIES

       5.      Zaelab is a digital advisory and solutions company, helping businesses

implement, innovate, and manage their interactions with commercial and retail customers. Its

principal place of business is at 61 Wilton Road, Westport, CT 06880.

       6.      On information and belief, TDSC sells dental supplies through its online platform.

Its principal place of business is at 1201 K Street, 14th Floor, Sacramento, CA 95814.

                                  FACTUAL BACKGROUND

       7.      TDSC retained Zaelab pursuant to a September 14, 2016 Professional Services

Agreement (the “Agreement”) to provide digital advisory services, as described in one or more

Statements of Work (“SOWs”). In consideration for the services to be rendered, TDSC agreed to

pay Zaelab the fees specified in the SOWs plus expenses. In essence, the Agreement is a “time

and materials” contract.

       8.      The purpose of the Agreement was for Zaelab to host and support a cloud-based

infrastructure on Amazon Web Services for TDSC, including testing, developing, and

implementing related applications and platforms.

       9.      Following the September 14, 2016 effective date of the Agreement, Zaelab

provided services pursuant to the Agreement and various SOWs. Zaelab met all of its

contractual requirements, and TDSC accepted the services without objection.

       10.     On February 6, 2019, TDSC issued a 30-day notice of termination (for

convenience; not for cause) pursuant to Sections 3.2.2 and 3.2.4 of the Agreement. The effective

date of termination was, therefore, March 9, 2019.




                                                2
             Case 1:19-cv-04896-AJN Document 1 Filed 05/24/19 Page 3 of 4




        11.      Based on services rendered by Zaelab pursuant to the SOWs, Zaelab submitted

the following invoices to TDSC:

   Date               Project           Invoice No.           Delivery Period      Invoice Amount
 1/31/2019    Continuous Delivery V2    CCV2-1737         Jan-19                        $292,134.50
 2/28/2019    Continuous Delivery V2    CDV2-1749         Feb-19                        $151,966.75
 3/31/2019    Continuous Delivery V2    CDV2-1753         Mar-19                         $17,095.25
 2/28/2019    Managed Services          1740              Feb-19                         $49,248.55
  3/7/2019    Managed Services          1752              March 1-9, 2019                $10,632.44
 2/13/2019    Managed Services          1738              Monthly Hours Rollover        $136,603.21
                                                          Total                         $657,680.70

        12.      After purporting to review the invoices, on April 8, 2019, TDSC paid Zaelab

$485,799.69, but withheld payment under certain invoices, on the ground that Zaelab supposedly

failed “to provide adequate proof and documentation for the purported hours work.”

        13.      TDSC’s objections were spurious and illegitimate. Zaelab, in fact, had provided

detailed time records and invoices to TDSC supporting the various charges.

        14.      TDSC’s failure to pay $171,881.01 of the full amount due constituted a breach of

Agreement.

                                       FIRST CAUSE OF ACTION
                                       BREACH OF CONTRACT

        15.      The Agreement constitutes a valid and enforceable contract between Zaelab and

TDSC.

        16.      Zaelab performed its duties under the Agreement.

        17.      TDSC breached its duties under the Agreement, by refusing to pay Zaelab for the

services performed.

        18.      Zaelab has been damaged as a result of TDSC’s breach in the amount of

$171,881.01.

                                        DEMAND FOR RELIEF

        WHEREFORE, Zaelab demands the Court enter judgment as follows:


                                                      3
        Case 1:19-cv-04896-AJN Document 1 Filed 05/24/19 Page 4 of 4




         A. Compensatory damages in the amount of $171,881.01;

         B. Prejudgment interest at the statutory rate of 9% per annum from April 8, 2019 to

            the date judgment is entered;

         C. All costs and disbursements incurred in prosecuting this Complaint; and

         D. Such other and further relief as this Court deems just and proper.

Dated: New York, New York
       May 24, 2019
                                                  Respectfully submitted,

                                                  SOLOMON & CRAMER LLP
                                                  Attorneys for Plaintiff


                                                  By: /s/Andrew T. Solomon
                                                         Andrew T. Solomon
                                                         asolomon@solomoncramer.com
                                                         Jennifer G. Cramer
                                                         jcramer@solomoncramer.com

                                                  1441 Broadway, Suite 6026
                                                  New York, NY 10019
                                                  (t) (212) 884-9102




                                              4
